14-2619
Bank of New York Mellon Trust v. Morgan Stanley Mortgage



                                                      In the
                        United States Court of Appeals
                                      For the Second Circuit
                                               ________________ 

                                              August Term, 2015 

                    (Argued:  August 19, 2015      Decided: April 27, 2016) 

                                           Docket No. 14‐2619‐cv 
                                            ________________

    THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., Trustee for the 
   Registered Certificate Holders of Morgan Stanley Capital I Inc. Commercial 
  Mortgage Pass‐Through Certificates Series 2007‐IQ14, Acting by and Through  
               C‐III Asset Management LLC, As Special Servicer, 

                                                                  Plaintiff‐Appellant, 

                                                       —v.—  

                           MORGAN STANLEY MORTGAGE CAPITAL, INC., 

                                                                  Defendant‐Appellee. 
                                               ________________
Before: 
                          CABRANES, RAGGI, and WESLEY, Circuit Judges. 
                                      ________________




                                                           1 
       On  appeal  from  an  award  of  summary  judgment  entered  in  favor  of 

defendant  Morgan  Stanley  Mortgage  Capital,  Inc.  in  the  Southern  District  of 

New York (McMahon, J.), on a claim of breach of contract, plaintiff Bank of New 

York  Mellon  Trust  Company,  N.A.  argues  that  the  district  court  erred  in 

(1) identifying  a  contractual  duty  to  give  “notice  to  cure”  within  three  business 

days  of  becoming  aware  of  a  material  breach  as  a  condition  precedent  to 

defendant’s  remedy  obligations;  and  (2) concluding,  as  a  matter  of  law,  that 

plaintiff’s communication of notice of breach and request for cure was untimely, 

thereby absolving defendant of any obligation to repurchase without considering 

whether plaintiff’s request demonstrated substantial performance.        

       VACATED AND REMANDED. 
 
       Judge WESLEY dissents in a separate opinion. 
                                ________________                                  
                                            
             DAVID  A.  BARRETT  (Joshua  J.  Libling,  on  the  brief),  Boies,  Schiller  & 
                  Flexner LLP, New York, New York, for Plaintiff‐Appellant. 
              
             STEVEN  G.  KOBRE  (Steven  W.  Perlstein,  Josef  M.  Klazen,  Lara 
                  Levinson,  on  the  brief),  Kobre  &  Kim  LLP,  New  York,  New 
                  York, for Defendant‐Appellee. 
                                ________________                                 




                                             2 
 
 
 
REENA RAGGI, Circuit Judge: 

       In this breach‐of‐contract action, plaintiff Bank of New York Mellon Trust 

Company,  N.A.  (“BNY”  or “Trustee”)  appeals an  award  of  summary  judgment 

in favor of defendant Morgan Stanley Mortgage Capital, Inc. (“Morgan Stanley”) 

entered  on  June  17,  2014,  in  the  United  States  District  Court  for  the  Southern 

District  of  New  York  (Colleen  McMahon,  Judge).    BNY  argues  that  the  district 

court  erred  in  concluding,  as  a  matter  of  law,  that  Morgan  Stanley  was  not 

contractually obliged to repurchase a mortgage loan allegedly issued in breach of 

a contract representation because (1) the Trustee’s duty to give “notice to cure” 

within  three  business  days  of  becoming  aware  of  a  material  breach  was  a 

condition precedent to the seller’s repurchase obligation, Bank of N.Y. Mellon Tr. 

Co. v. Morgan Stanley Mortg. Capital, Inc., No. 11 Civ. 0505 (CM) (GWG) (“BNY 

I”),  2013  WL  3146824  (S.D.N.Y.  June  19,  2013);  and  (2) that  condition  was  not 

performed within the specified three days, but two to four weeks later, see Bank 

of N.Y. Mellon Tr. Co. v. Morgan Stanley Mortg. Capital, Inc., No. 11 Civ. 0505 

(CM) (GWG) (“BNY II”), 2014 WL 2745011 (S.D.N.Y. June 16, 2014).   




                                             3 
 
 
 
       For  reasons  explained  herein,  we  conclude  that  the  contract  at  issue  did 

not require notice to cure as a condition precedent to Morgan Stanley remedying 

breach.    Indeed,  the  phrase  “notice  to  cure”  does  not  appear  in  the  contract.  

Rather,  the  contract  contains  distinct  provisions  for  giving  notice  of  breach  and 

making  request  for  cure,  neither  of  which  is  cast  in  the  express  language  of 

condition.    To  the  extent  a  condition  precedent  might  be  inferred  from  the  fact 

that  notice  of  breach  is  a  necessary  trigger  for  the  90‐day  cure  period,  that 

rationale would pertain only to the giving of that notice, not to its timeliness, and 

much less to request for cure, which performs no triggering role.  Thus, request 

for  cure  is  not  a  condition  precedent  to  Morgan  Stanley’s  remedy  obligations, 

and  the  timeliness  of  a  request  for  cure,  as  well  as  of  a  notice  of  breach,  is 

properly construed as a promise and reviewed for substantial performance.   

       On review of the record, we further conclude that the notice of breach and 

request  for  cure  in  this  case  cannot  be  held  untimely  as  a  matter  of  law, 

particularly when reviewed for substantial performance.  Accordingly, we vacate 

the award of summary judgment in favor of Morgan Stanley, and we remand the 

case to the district court for further proceedings consistent with this opinion.   



                                              4 
 
 
 
I.    Background 

      A.     The Mortgage Loan Purchase Agreement 

      The contract at issue is a May 1, 2007 Mortgage Loan Purchase Agreement 

(“MLPA”),  pertaining  to  an  $81  million  mortgage  loan  that  Morgan  Stanley 

issued to City View Center, LLC (the “City View Loan”) on December 29, 2006, 

for  the  purchase  of  a  retail  center  in  Garfield  Heights,  Ohio  (the  “City  View 

Property”).  Pursuant to the MLPA, Morgan Stanley sold the City View Loan to 

Morgan  Stanley  Capital  I,  Inc.,  which,  pursuant  to  a  Pooling  and  Servicing 

Agreement  (“PSA”)  of  the  same  date,  placed  the  City  View  Loan  into  Morgan 

Stanley Capital I Trust 2007‐IQ14 (the “Trust”), then valued at nearly five billion 

dollars.  The Trust was later securitized and sold to investors. 

      The  PSA  designated  BNY  as  trustee  of  the  Trust  and,  thus,  the  entity 

entitled  to  enforce  various  agreements,  including  the  MLPA  here  at  issue.    The 

PSA  also  designated  Wells  Fargo  National  Association  (“Wells  Fargo”)  as  a 

Master  Servicer,  responsible  for  administering  the  Trust’s  loans  and  collecting 

payments,  and  Centerline  Servicing  Inc.  (“Centerline”)  as  Special  Servicer, 




                                            5 
 
 
 
responsible  for  servicing  any  defaulted  loans.1    On  May  30,  2007,  Trustee  BNY 

granted  the  Master  and  Special  Servicers  authority  to  act  on  its  behalf  when 

servicing and administering the Trust’s loans.   

      B.     City View’s Default on the Loan  

      On  September  9,  2008,  Master  Servicer  Wells  Fargo  informed  Special 

Servicer Centerline that the City View Loan would likely go into default within 

60  days  because  (1)  City  View  had  received  numerous  notices  of  lease  default 

from Wal‐Mart, the anchor tenant of the City View Property, based on methane 

gas intrusion into the store; (2) the Ohio Attorney General had filed a complaint 

against  City  View  (and  others)  for  regulatory  violations  on  the  City  View 

Property, including the failure to control the migration of combustible gases; and 

(3)  the  Ohio  Agency  for  Toxic  Substances  &  Disease  Registry  had  determined 

that conditions at the City View Property amounted to an urgent public hazard.  

On September 15, 2008, Wal‐Mart in fact closed its City View Property store and, 

                                              
1   On  May  10,  2010,  pursuant  to  transactions  not  relevant  here,  C‐III  Asset 
Management  LLC  replaced  Centerline  as  the  Trust’s  Special  Servicer.    For 
purposes  of  this  appeal,  we  need  only  refer  herein  to  the  “Special  Servicer,” 
without regard to the specific entity then serving in that capacity. 
 

                                            6 
 
 
 
soon  after,  canceled  its  lease.    On  November  8,  2008,  City  View  defaulted  on  a 

mortgage‐loan payment.  Four days later, Wells Fargo transferred the City View 

Loan to Centerline for special servicing.  

       C.     Notice of Breach and Request for Cure             

       Upon transfer, Centerline’s Director of Special Servicing, Jennifer Wilkicki, 

began  investigating  Morgan  Stanley’s  possible  breach  of  the  MLPA.2    On 

February  16,  2009,  Wilkicki  sent  a  document  captioned  “Representation  and 

Warranty  Claim”  to  Centerline’s  Associate  General  Counsel,  Jenna  Unell.    That 

four‐page document appears to be a draft notice of breach to the Seller in that its 

opening  sentence  states  as  follows:  “The  Special  Servicer  believes  it  has 

discovered a Material Breach of the Seller’s Representations and Warranties and 

hereby  provides  notice  as  required  by  the  governing  Pooling  and  Servicing 
                                              
2 As the district court detailed, Wilkicki was not then totally unfamiliar with the 
City  View  Loan.    Prior  to  securitization,  Centerline  (and  its  predecessor)  had 
acted  as  Interim  Servicer  at  Morgan  Stanley’s  behest.    Centerline’s  parent 
company was  then  evaluating  whether to  invest  in  the  Trust,  and Wilkicki  was 
among the Centerline employees who conducted due diligence.  See BNY I, 2013 
WL 3146824, at  *3,  *25.   The district  court  explained  why  the  Trustee cannot  be 
charged  with  knowledge  obtained  by  Centerline  when  not  acting  on  its  behalf, 
see id. at *25–29, and the parties do not argue otherwise on this appeal.  Thus, we 
do not discuss that further.    
  


                                             7 
 
 
 
Agreement.”          J.A.    896.        The     document    proceeds    to    identify 

“Representation/Warranty  (12)”  as  the  provision  breached  insofar  as  Morgan 

Stanley had represented that it had “no knowledge of any material and adverse 

environmental  condition  or  circumstance”  affecting  the  City  View  Property  not 

disclosed  in  a  referenced  Environmental  Report  when  it  had,  in  fact,  learned 

otherwise.  Id. (internal quotation marks omitted).3  The document supports this 

conclusion  by  citing  Morgan  Stanley’s  January  5,  2007  Closing  Counsel 

Transaction Summary, which acknowledged the Environmental Report’s failure 



                                              
3  Representation 12 is entitled “Environmental Conditions” and states as follows: 

            
           (i)        With  respect  to  the  Mortgaged  Properties  securing  the 
           Mortgage Loans . . . an environmental site assessment, or an update 
           of  a  previous  such  report,  was  performed  with  respect  to  each 
           Mortgaged  Property  in  connection  with  the  origination  or  the 
           acquisition  of  the  related  Mortgage  Loan,  a  report  of  each  such 
           assessment  (or  the  most  recent  assessment  with  respect  to  each 
           Mortgaged  Property)  (an  “Environmental  Report”)  has  been 
           delivered to the Purchaser, and the Seller has no knowledge of any 
           material  and  adverse  environmental  condition  or  circumstance 
           affecting  any  Mortgaged  Property  that  was  not  disclosed  in  such 
           report. 
            
J.A. 473 (emphasis in original). 
 

                                            8 
 
 
 
to address the fact that the City View Property was subject to state regulation as 

a  “closed  land  fill”  and  that  the  property  had  received  “numerous  ‘notices  of 

violation’  issued  by  the  Ohio  Environmental  Protection  Agency.”    Id.4    The 

document  also  details  “additional  facts  .  .  .  to  demonstrate  the  material  and 

adverse  effect”  the  noticed  breach  had  on  “the  interests  of  the  holders  of  the 

Certificates  in  the  Mortgage  Loan.”    Id.;  see  id.  at  897–98.    Among  these  were 

Wal‐Mart’s  departure  from  the  City  View  Property  and  its  cessation  of  rent 

payments,  as  a  result  of  which  other  tenants  exercised  co‐tenancy  clauses 

resulting  in  terminated  leases,  reduced  rents,  or  discontinued  rent  payments.  

The  document  also  explains  that  this  left  City  View  with  insufficient  operating 

income,  causing  it  to  discontinue  loan  payments  to  the  Trust,  which  now  faced 

the  legal  expenses  of  petitioning  “the  federal  court  to  place  a  receiver  at  the 

property,” proceeding against defaulting tenants, and appealing the rejection of 

City  View’s  insurance  claim.    Id.  at  898.    Attributing  the  catalogued  adverse 

effects  to  Morgan  Stanley’s  breach  of  Representation  12,  the  document 

                                              
4  On  this  appeal,  we  express  no  view  as  to  the  merits  of  the  Servicer’s  (and, 

therefore,  Trustee  BNY’s)  breach  conclusion.    We  consider  only  whether  BNY 
failed to satisfy an MLPA condition precedent for securing a remedy for breach. 

                                             9 
 
 
 
concluded,  “[t]he  Mortgage  Loan  should  be  repurchased  pursuant  to  the  terms 

and conditions set forth in the PSA and the applicable MLPA.”  Id.  

       Three days later, on February 19, 2009, Unell advised Wilkicki that she had 

reviewed pertinent materials and agreed “that there [was] evidence that [Morgan 

Stanley]  knew  that  there  were  material  environmental  conditions  or 

circumstances  affecting  the  Property  that  were  not  disclosed  in  the  Phase  I 

report.”    Id.  at  1266.    Unell  asked  Wilkicki  to  call  her  “to  discuss  further,” 

concluding, “I think that the breach notice should be sent.”  Id.    

       A  breach  notice  was  sent  approximately  one  month  later,  on  March  18, 

2009.  In the interim, Wilkicki secured an appraisal, which on February 27, 2009, 

valued  the  City  View  Property  at  $22.3  million,  a  steep  decline  from  the  $103.4 

million  appraisal  of  two  years  earlier.    Another  appraisal,  confirming  the  $22.3 

million valuation, was received on March 13, 2009.   

       Between  receipt  of  these  two  appraisals,  on  March  3,  2009,  Wilkicki  sent 

Unell  a  more  formally  worded  draft  breach  notice  and  request  for  cure,  and 

solicited  her  comments.    On  March  13,  Unell  emailed  Wilkicki  her  edits  to  the 

draft  notice.    The  next  day,  Wilkicki  sent  the  revised  draft  to  her  supervisor, 



                                            10 
 
 
 
Chris Crouch, who approved it on March 16 and directed Wilkicki to send it on 

to  Centerline’s  President,  Paul  Smyth,  “for  go  ahead  to  release.”    Id.  at  1347.   

After receiving Smyth’s authorization for release, Wilkicki sent Morgan Stanley a 

formal  notice  of  breach  and  request  for  cure  on  March  18,  2009.    Tracking 

language in the MLPA and PSA, the notice stated that if the material breach were 

not  corrected  or  cured  within  90  days  of  receipt,  Morgan  Stanley  would  be 

contractually obligated to repurchase or to replace the City View Loan.  It is, in 

fact, undisputed on this appeal that the breach was one that could not be cured.       

       Approximately  two  months  later,  by  letter  dated  May  11,  2009,  Morgan 

Stanley  replied  that  it  disagreed  with  Centerline’s  “characterization  of  the  facts 

and  circumstances”  and  “intend[ed]  to  vigorously  defend  its  underwriting  and 

disclosures made in the PSA and the Mortgage Loan.”  Id. at 1093.  Thus, it did 

not repurchase or replace the City View Loan.     

       On September 24, 2010, the Special Servicer sent Morgan Stanley a “Second 

and Supplemental Notification of Material Breach.”  In addition to alleging more 

facts  to  support  the  earlier  noticed  breach  of  Representation  12,  it  asserted  a 




                                             11 
 
 
 
breach  of  Representation  27,  the  MLPA’s  No  Material  Default  Representation.5  

In its December 22, 2010 reply, Morgan Stanley reiterated its intent to defend its 

representations,  and  asserted  that  the  Special  Servicer’s  March  18,  2009  and 

September  24,  2010  letters  were,  in  any  event,  deficient  because  they 

“constitute[d] late notice.”  Id. at 1096.   

       D.     District Court Proceedings 

       On  January  25,  2011,  BNY  filed  this  lawsuit  against  Morgan  Stanley  for 

breach of the MLPA.  Following amended pleadings and discovery, both parties 

moved  for  summary  judgment.    On  June  19,  2013,  the  district  court  granted 

Morgan Stanley partial summary judgment on BNY’s breach claim as to the No 




                                              
5 In  Representation 27,  Morgan  Stanley warrantied  that,  to its  knowledge,  there 
was “no material default, breach, violation or event of acceleration (and no event 
which, with the passage of time or the giving of notice, or both, would constitute 
any of the foregoing) under the documents evidencing or securing the Mortgage 
Loan” that would materially and adversely affect the value of the mortgage loan 
or  property.    J.A.  478–79.    The  Special  Servicer  asserted  that  Morgan  Stanley 
breached  this  representation  because,  by  December  2006,  at  the  latest,  it  knew 
that Wal‐Mart was claiming lease default, and yet Morgan Stanley represented in 
May 2007 that there was no material default underlying the City View Loan.  See 
id. at 781–82.  

                                            12 
 
 
 
Material  Default  Representation  provision.6    That  ruling  is  not  at  issue  on  this 

appeal.    As  to  the  claimed  breach  of  the  Environmental  Conditions 

Representation,  the  district  court  granted  BNY  summary  judgment  on  Morgan 

Stanley’s  waiver  defense,  but  concluded  that  “many  issues  of  disputed  fact” 

precluded  a  general  award  in  favor  of  BNY.    BNY  I,  2013  WL  3146824,  at  *30.  

Although  the  district  court  agreed  with  Morgan  Stanley  that  timely  “notice  to 

cure”  was  a  “condition  precedent”  to  any  buyback  obligation  for  breach  of  the 

Environmental Conditions Representation, it decided that further discovery was 

needed  to  determine  when  the  Special  Servicer  became  aware  of  that  alleged 

breach.  Id. at *16–17; see id. at *19–22.   

       After  discovery  closed,  the  district  court  determined,  as  a  matter  of  law, 

that  BNY’s  “Special  Servicer  became  aware  of  a  material  breach  of  the 

Environmental  Representation  more  than  three  business  days  before  March  18, 

2009,”  making  its  breach  notice  on  that  date  untimely,  thereby  failing  to  satisfy 

                                              
6 The district court concluded that the Special Servicer had possession of all facts 
necessary  to  investigate  and  bring  a  claim  for  breach  of  this  representation  by 
March  16,  2009,  making  its  September  24,  2010  notice  of  breach  untimely.    See  
BNY I, 2013 WL 3146824, at *23.  This conclusion is not challenged on appeal and, 
thus, we do not discuss it further. 

                                             13 
 
 
 
that  condition  precedent  to  Morgan  Stanley’s  repurchase  obligation.    BNY  II, 

2014  WL  2745011,  at  *7–9.    Accordingly,  on  June  17,  2014,  the  district  court 

entered  summary  judgment  in  favor  of  Morgan  Stanley  on  the  Environmental 

Representation breach claim.   

       This timely appeal followed. 

II.    Discussion 

       This  appeal  presents  two  questions  for  de  novo  review:    (1)  whether  the 

MLPA’s request‐for‐cure obligation is a condition precedent that must be timely 

performed by the Servicer before Morgan Stanley has any obligation to cure or to 

repurchase  a  noticed  defective  loan;  and  (2)  whether  it  can  be  determined  as  a 

matter  of  law  on  the  existing  record  that  the  request  for  cure  in  this  case  was 

untimely.    See  Lynch  v.  City  of  New  York,  737  F.3d  150,  156  (2d  Cir.  2013) 

(reviewing award of summary judgment de novo and upholding only if “there is 

no genuine issue of material fact” and “moving party is entitled to judgment as a 

matter  of  law”);  Phillips  v.  Audio  Active  Ltd.,  494  F.3d  378,  384  (2d  Cir.  2007) 

(interpreting contract de novo).  We answer both questions in the negative and, 

therefore,  vacate  the  award  of  summary  judgment  in  favor  of  Morgan  Stanley 



                                             14 
 
 
 
and remand the case to the district court for further proceedings consistent with 

this opinion. 

      A.     MLPA Section 5’s Remedies Provision 

      The  district  court  derived  the  condition  precedent  it  identified—an   

obligation  to  give  “notice  to  cure”  within  three  business  days  of  the  Servicer 

becoming  aware  of  a  material  breach—from  MLPA  Section  5,  titled  “Remedies 

Upon Breach of Representations and Warranties Made by the Seller.”  Thus, we 

begin by examining the relevant text, which states as follows:  

       [I]f  there  is  a  breach  of  any  of  the  representations  and  warranties 
      required  to  be  made  by  the  Seller  regarding  the  characteristics  of 
      the Mortgage Loans and/or the related Mortgaged Properties . . . and 
      .  .  .  [such]  breach,  either  (i)  materially  and  adversely  affects  the 
      interests  of  the  holders  of  the  Certificates  in  the  related  Mortgage 
      Loan, or (ii) both (A) the . . . breach materially and adversely affects 
      the  value  of  the  Mortgage  Loan  and  (B)  the  Mortgage  Loan  is  a 
      Specially Serviced Mortgage Loan . . ., [1] the party discovering such 
      . . . Material Breach shall promptly notify, in writing, the other party 
      .  .  .  .    [2]  Promptly  (but  in  any  event  within  three  Business  Days) 
      upon  becoming  aware  of  any  such  .  .  .  Material  Breach,  the  Master 
      Servicer shall, and the Special Servicer may, request that the Seller, 
      not later than 90 days from the Seller’s receipt of the notice of such 
      . . . Material Breach, cure such . . . Material Breach . . . . 
       
      [3]  The  Seller  hereby  covenants  and  agrees  that,  if  any  such  .  .  . 
      Material Breach cannot be corrected or cured in all material aspects 
      within  the  above  cure  period[],  the  Seller  shall,  on  or  before  the 

                                             15 
 
 
 
       termination  of  such  cure  period[],  either  (i)  repurchase  the  affected 
       Mortgage  Loan  .  .  .  from  the  Purchaser  or  its  assignee  at  the  
       Purchase  Price  as  defined  in  the  Pooling  and  Servicing  Agreement, 
       or  (ii)  if  within  the  two‐year  period  commencing  on  the  Closing 
       Date, at its option replace, without recourse, any Mortgage Loan . . . 
       to  which  such  defect  relates with  a Qualifying Substitute Mortgage 
       Loan.  If such . . . Material Breach would cause the Mortgage Loan to 
       be other than a “qualified mortgage” (as defined in the Code), then 
       notwithstanding  the  previous  sentence,  such  repurchase  or 
       substitution  must  occur  within  90  days  from  the  earlier  of  the  date 
       the Seller discovered or was notified of the breach or defect. 
        
J.A. 454–55 (emphasis added).7   

       In fact, the quoted language identifies three obligations (corresponding to 

the  inserted  highlighted  numbers).    First,  a  notice‐of‐breach  obligation,  which 

requires  any  party—whether  the  Trustee,  Master  Servicer,  Special  Servicer,  or 

even  the  Seller—“discovering”  a  material  breach  of  representation  promptly  to 

notify the other party of its discovery of such breach.  Second, a request‐for‐cure 

obligation, which requires the Master Servicer, and permits the Special Servicer, 



                                              
7  Section 2.3(a) of the PSA contains similar, but not identical, breach and recourse 

language.    See  J.A.  121–22.    The  district  court  focused  on  the  language  in  the 
MLPA  as  it  was  the  only  contract  to  which  Morgan  Stanley  was  a  party.    As 
neither  party  challenges  that  approach  on  appeal,  we  do  the  same  without 
considering any language discrepancies between the MLPA and the PSA. 
 

                                            16 
 
 
 
promptly,  but  in  any  event  within  three  business  days  of  “becoming  aware”  of 

the material  breach, to  request  that  the  Seller  cure breach  within  90 days  of  the 

receipt  of  notice.    Third,  a  cure‐or‐repurchase  obligation,  which  requires  the 

Seller either (a) to cure the material breach within 90 days of receiving notice, or 

(b)  if  the  breach  cannot  be  cured,  to  repurchase  or  to  replace  the  defective 

mortgage loan.   

       As  this  parsing  demonstrates,  Section  5  nowhere  references  “notice  to 

cure.”  We understand the district court to have used that phrase as a shorthand 

reference  for  both  the  notice‐of‐breach  and  request‐for‐cure  obligations, 

concluding that where, as in this case, the Servicer is the party “discovering” the 

material breach, it can be said to have become “aware” of the breach (triggering 

its request‐for‐cure obligation) at the same time it “discovered” it (triggering its 

notice‐of‐breach obligation).  See BNY I, 2013 WL 3146824, at *20.  As we explain 

in  the  next  section  of  this  opinion,  that  reasoning  is  not  without  some  force  in 

explaining how a common trigger date applies to these two MLPA obligations in 

the  circumstances  of  this  case.    See  infra  pp.  30–32.    But,  it  does  not  support 

merging  the  provisions  for  purposes  of  condition‐precedent  review.    Indeed, 



                                             17 
 
 
 
Morgan  Stanley  defends  the  district  court’s  identification  of  a  condition 

precedent only by reference to the request‐for‐cure obligation.  Accordingly, we 

here  decide  whether  request  for  cure  is  a  condition  precedent  to  Morgan 

Stanley’s obligation to cure or repurchase.    

       B.   Request  for  Cure  Is  Not  a  Condition  Precedent  to  Cure  or 
            Repurchase 
           
       Under  New  York  law,  which  controls  our  construction  of  the  MLPA,  a 

condition precedent is “an act or event, other than a lapse of time, which, unless 

the  condition  is  excused,  must  occur  before  a  duty  to  perform  a  promise  in  the 

agreement arises.”  Oppenheimer & Co. v. Oppenheim, Appel, Dixon & Co., 86 

N.Y.2d 685, 690, 636 N.Y.S.2d 734, 737 (1995) (internal quotation marks omitted).  

Conditions precedent are not readily assumed.  While specific, talismanic words 

are  not  required,  the  law  nevertheless  demands  that  conditions  precedent  be 

“‘expressed in unmistakable language.’”  Id. at 691, 636 N.Y.S.2d at 737 (quoting 

Restatement (Second) of Contracts § 229, cmt. a, at 185).  Thus, “[i]n determining 

whether  a  particular  agreement  makes  an  event  a  condition[,]  courts  will 

interpret  doubtful  language  as  embodying  a  promise  or  constructive  condition 

rather than an express condition.”  Id.; see Unigard Sec. Ins. Co. v. N. River Ins. 

                                            18 
 
 
 
Co.,  79  N.Y.2d  576,  581,  584  N.Y.S.2d  290,  292  (1992);  see  also  Israel  v.  Chabra, 

537 F.3d 86, 93 (2d Cir. 2008) (citing Oppenheimer in acknowledging New York 

courts’  caution  when  interpreting  contract  clause  as  condition  precedent).  

Applying  these  principles  here,  we  conclude  that,  under  the  MLPA,  the 

Servicer’s  obligation  to  request  cure  within  three  business  days  of  becoming 

aware of a material breach is not unmistakably cast as a condition precedent to 

Morgan  Stanley’s  cure‐or‐repurchase  obligation,  and,  therefore,  must  be  

construed as a promise.   

       Certainly,  the  MLPA  does  not  caption  or  otherwise  label  the  request‐for‐

cure  provision  as  a  “condition  precedent”  to  Section  5  remedies,  as  one  might 

expect sophisticated parties to do if that were their intent.  See, e.g., Lindenbaum 

v. Royco Prop. Corp., 165 A.D.2d 254, 259, 567 N.Y.S.2d 218, 220 (1st Dep’t 1991) 

(concluding  that  contract  clearly  imposed  condition  precedent  where,  under 

heading  “Conditions  of  Loan  Approval,”  parties  expressly  noted  that  certain 

“conditions  must  be  satisfied  prior  to  the  issuance  of  Closing  Instructions” 

(emphasis omitted)).   




                                              19 
 
 
 
       Nor does MLPA Section 5 employ any recognized “linguistic conventions” 

of condition—such as “‘if,’ ‘on condition that,’ ‘provided that,’ ‘in the event that,’ 

and  ‘subject  to,’”—to  make  plain  that  Morgan  Stanley’s  remedy  obligations  do 

not arise unless and until the Servicer requests cure.  Israel v. Chabra, 537 F.3d at 

93  (quoting  Ginett  v.  Comput.  Task  Grp.,  962  F.2d  1085,  1100  (2d  Cir.  1992)) 

(identifying  notice  obligation  introduced  by  underscored  phrase  “provided, 

however,”  as  condition  precedent  to  immediately  preceding  guaranties);  see 

Oppenheimer  &  Co.  v.  Oppenheim,  Appel,  Dixon  &  Co.,  86  N.Y.2d  at  691,  636 

N.Y.S.2d  at  737  (recognizing  “if”  and  “unless  and  until”  as  “unmistakable 

language of condition”).    

       The failure to couch the request‐for‐cure provision in the explicit language 

of  condition  is  particularly  significant  here  because  the  sophisticated  drafters 

elsewhere employed precisely such language to establish undoubted conditions 

precedent.    See,  e.g.,    J.A.  448  (providing  in  MLPA  for  certain  actions  “in  the 

event that . . . the Mortgage Loans . . . are held to be the property of the Seller” 

(emphasis  added));  id.  at  450  (providing  in  MLPA  for  agent  or  designee  to 

exercise purchaser’s rights “provided the Purchaser has provided the Seller with 



                                             20 
 
 
 
prior notice of the identity of such designee or agent” (emphasis added)); see also 

id. at 264 (stating in PSA that “successor master servicer must assume all of the 

obligations of the terminated Master Servicer . . . as a condition precedent to its 

becoming  Master  Servicer  hereunder”  (emphasis  added));  id.  at  341  (stating  in 

PSA  that,  “as  a  condition  precedent  to  the  indemnification  provided  for  in  this 

Section,” indemnitee must “notify the applicable Indemnifying Party in writing” 

of commencement of any action (emphasis added)).8   

       Indeed,  even  within  MLPA  Section  5,  its  drafters  employed  the 

unmistakable  language  of  condition  in  detailing  Morgan  Stanley’s  repurchase 

obligation.    See  id.  at  455  (stating  that  Seller  “covenants  and  agrees  that,  if  any 



                                              
8  There is no indication that BNY played any part in drafting the MLPA.  Rather,  

Morgan  Stanley  appears  to  have  drafted  this  document,  as  the  same  Morgan 
Stanley  Vice  President  signed  the  agreement  on  behalf  of  both  Morgan  Stanley 
and  Morgan  Stanley  Capital  I,  Inc.,  the  sole  contracting  parties.    See  J.A.  465.  
While BNY, as the named Trustee, is a party to the PSA, there is no indication in 
the  record  as  to  its  role  in  drafting  that  agreement.    In  any  event,  because  the 
point is not raised, we have no occasion to consider whether any ambiguities in 
MLPA provisions are properly construed against Morgan Stanley as drafter.  See 
Village of Ilion v. County of Herkimer, 23 N.Y.3d 812, 820, 993 N.Y.S.2d 648, 652 
(2014).  It suffices that the law requires ambiguous provisions to be construed as 
promises  rather  than  conditions  precedent.    See  Oppenheimer  &  Co.  v. 
Oppenheim, Appel, Dixon & Co., 86 N.Y.2d at 691, 636 N.Y.S.2d at 737.    

                                               21 
 
 
 
such  .  .  .  Material  Breach  cannot  be  corrected  or  cured  in  all  material  aspects 

within  the  [90‐day]  cure  period[],  the  Seller  shall  .  .  .  either  (i)  repurchase  the 

affected  Mortgage  Loan  .  .  .  or  (ii)  .  .  .  replace,  without  recourse,  any  Mortgage 

Loan” (emphasis added)).  In short, Section 5 makes plain that Morgan Stanley is 

required to repurchase or replace a defective loan only if it is unable to cure the 

defective representation within the 90‐day period afforded by the MLPA.  There 

is  no  comparable  contract  language,  however,  that  conditions  this  remedy 

obligation on a request for cure, much less on such a request being made within 

three business days.  See Realtime Data, LLC v. Melone, 104 A.D.3d 748, 750–51, 

961  N.Y.S.2d  275,  277–78  (2d  Dep’t  2013)  (invoking  canon  expressio  unius  est 

exclusio  alterius  to  conclude  that  contract  language  conditioning  employee 

bonus  “upon”  sale  of  assets  implies  that  bonus  does  not  apply  to  distributions 

otherwise based); see also International Fid. Ins. Co. v. County of Rockland, 98 F. 

Supp.  2d  400,  412  (S.D.N.Y.  2000)  (recognizing  that  “[s]ophisticated  lawyers  . . . 

must  be  presumed  to  know  how  to  use  parallel  construction  and  identical 

wording to impart identical meaning when they intend to do so, and how to use 

different words and construction to establish distinctions in meaning”).   



                                               22 
 
 
 
       Thus, the very contract language employed by the parties undermines our 

dissenting colleague’s conclusion that Morgan Stanley cannot be expected to cure 

breaches of which it has been notified but for which it has not received a formal 

request  for  cure.    See  Dissenting  Op.,  post  at  4–8.    In  fact,  its  obligation  to 

repurchase  is  conditioned  only  on  its  inability  to  cure  within  the  90‐day  cure 

period.  And, as the MLPA makes clear, that cure period is triggered exclusively 

by  “the  Seller’s  receipt  of  the  notice  of  . . .  Material  Breach,”  not  the  Servicer’s 

request for cure.  J.A. 454 (emphasis added).   

       While  New  York  courts  have  construed  some  triggering  events  as 

conditions precedent, they have done so only when the trigger is necessary to a 

party’s ability to perform the obligation at issue.  See, e.g., ALJ Capital I, L.P. v. 

David  J.  Joseph  Co.,  15  Misc.  3d  1127(A),  2007  WL  1218355,  at  *2,  *5  (Sup.  Ct. 

Mar.  13,  2007)  (holding  notice  of  disallowance  a  condition  precedent  to 

defendant’s  repayment  obligation  because  notice  was  necessary  to  afford 

defendant opportunity to cure disallowance within cure period, upon failure of 

which plaintiff could demand repayment), aff’d 48 A.D.3d 208, 208, 851 N.Y.S.2d 

154,  155  (1st  Dep’t  2008);  see  also  Assured  Guar.  Mun.  Corp.  v.  DB  Structured 



                                               23 
 
 
 
Prods., Inc., 33 Misc. 3d 720, 731, 742–44, 927 N.Y.S.2d 880, 887–88, 895–97 (Sup. 

Ct.  July  25,  2011)  (assuming  that  notice  of  breach  triggering  60‐day  cure  period 

was  condition  precedent  to  repurchase  obligation  in  holding  notice  adequate); 

Morgan Guar. Tr. Co. v. Bay View Franchise Mortg. Acceptance Co., No. 00 Civ. 

8613 (SAS), 2002 WL 818082, at *4–5 (S.D.N.Y. Apr. 30, 2002) (applying New York 

law in recognizing request to cure as condition precedent where it was exclusive 

trigger  for  30‐day  cure  period,  which,  if  not  met,  gave  rise  to  repurchase 

obligation).   

       Even  if  the  MLPA’s  notice‐of‐breach  provision  might  be  construed  as  a 

condition  precedent  because  it  is  the  necessary  trigger  for  the  cure  period 

afforded  Morgan  Stanley,9  its  request‐for‐cure  provision  serves  no  comparable 

essential  function  without  which  Morgan  Stanley  could  not  understand  or 

perform  its  cure  obligation.    Because  we  are  not  free  to  “rewrite into 

a contract conditions the parties did not insert by adding or excising terms under 



                                              
9  We  need  not  decide  this  question  because,  as  earlier  noted,  Morgan  Stanley 

defends the district court’s judgment only by reference to the contract’s request‐
for‐cure obligation.  
 

                                            24 
 
 
 
the guise of construction,” Slamow v. Del Col, 174 A.D.2d 725, 726, 571 N.Y.S.2d 

335,  336  (2d  Dep’t  1991),  we  here  conclude  simply  that  whatever  triggering 

rationale might apply to notice of breach, it does not extend to request for cure.  

The  plain  language  of  the  MLPA  obligates  Morgan  Stanley  to  cure  or  to 

repurchase  a  noticed  defective  loan  within  90  days  of  the  receipt  of  a  notice  of 

breach.  The obligation makes no mention of receipt of a request for cure.10           



                                              
10 Judge Wesley deems it implausible that Morgan Stanley would be obligated to 

cure in the absence of a request.  He maintains that because the Special Servicer 
was  under  no  obligation  to  request  cure,  its  request  for  cure  provided  essential 
signaling  and  demand  functions.    See  Dissenting  Op.,  post  at  4–7,  7  n.4.    The 
conclusion  is  undermined  not  only  by  the  MLPA’s  express  assignment  of  the 
signaling function to notice of breach, but also to its assignment of a mandatory 
request‐for‐cure obligation to the Master Servicer.  See J.A. 454 (explaining that, 
upon becoming aware of any material breach, Master Servicer must, and Special 
Servicer  may,  request  cure).    We  need  not  parse  the  difference  between  the 
Master  Servicer’s  and  the  Special  Servicer’s  request‐for‐cure  obligations  further 
because,  in  any  event,  the  MLPA  has  not  unequivocally  identified  request  for 
cure as a condition precedent.  Thus, in the situation here, where Morgan Stanley 
is alleged to have breached its cure‐or‐repurchase obligation and the Servicer is 
alleged to have breached its obligation to request cure within three days, the law 
considers  two  broken  promises  (three,  when  one  considers  Morgan  Stanley’s 
alleged  breach  of  Representation  12)  and  compensates  the  parties  accordingly, 
taking  into  account,  among  other  things,  the  issue  of  substantial  performance.  
See,  e.g.,  Schwartz  v.  Pierce,  57  A.D.3d  1348,  1350–51,  870  N.Y.S.2d  161,  163–65 
(3d Dep’t 2008) (affirming damages award where jury found both parties to be in 
breach of contract). 

                                             25 
 
 
 
       Thus,  when  the  district  court  held  that  “sending  a  notice  to  cure  is 

unmistakably  required  to  trigger  the  cure  period  and  the  buyback  obligation,” 

BNY  I,  2013  WL  3146824,  at  *17  (emphasis  added),  it  could  only  have  been 

referring to the MLPA’s notice‐of‐breach obligation, the exclusive trigger for the 

90‐day  period.    That  same  conclusion  pertains  to  the  district  court’s  statement 

that,  because  the  MLPA’s  repurchase  provision  “expressly  refers  back  to  the 

notice to cure,” Morgan Stanley’s obligation to repurchase is “dependent on that 

notice.”  Id.  (alteration  and  internal  quotation  marks  omitted).    What  the 

repurchase provision expressly refers back to is “the date the Seller discovered or 

was  notified  of  the  breach  or  defect,”  J.A.  455;  it  nowhere  mentions  “notice  to 

cure.”  The district court went on, however, to conclude that “notice to cure” was 

a condition precedent that had to be performed within three business days:  “The 

notice  to  cure  is  a  condition  precedent  to  the  repurchase  obligation,  and  the 

parties  plainly  bargained  for  the  ‘three  day’  provision  in  the  contract.”    BNY  I, 

2013  WL  3146824,  at  *21.    We  disagree.    Even  if  the  first  part  of  the  quoted 

sentence  might  find  support  in  the  MLPA’s  notice‐of‐breach  obligation,  the 

parties  did  not  plainly  bargain  to  subject  notice  of  breach  to  the  three‐day 



                                             26 
 
 
 
limitation applicable only to request for cure.  Indeed, when it recited that “[t]he 

MLPA  gave  the  Special  Servicer  three  days  to  send  out  notice  of  any  breach,” 

BNY II, 2014 WL 2745011, at *3, the district court misstated the contract.    

       In  sum,  because  (1)  the  obligation  to  request  cure  within  three  business 

days  is  neither  framed  in  conditional  language  nor  a  necessary  trigger  for 

Morgan Stanley’s remedy obligations; (2) notice of breach is, in fact, the exclusive 

trigger for the 90‐day period within which Morgan Stanley was obligated to cure 

or  to  repurchase;  and  (3)  the  timeliness  of  notice  of  breach  is  not  contractually 

limited to three days, we conclude that the MLPA cannot be construed to make 

either notice of breach within three business days or request for cure conditions 

precedent  to  Morgan  Stanley’s  remedy  obligations.    See  Oppenheimer  &  Co.  v. 

Oppenheim, Appel, Dixon & Co., 86 N.Y.2d at 691, 636 N.Y.S.2d at 737.  Rather, 

timely  request  for  cure  is  properly  construed  as  a  promise,  which  on  remand 

should be reviewed only for substantial performance.  See Israel v. Chabra, 537 

F.3d at 93. 




                                             27 
 
 
 
       C.   The  Timing  of  the  Servicer’s  Request  for  Cure  Cannot  Preclude  a 
            Finding of Substantial Performance as a Matter of Law  
           
       The district court determined, as a matter of law, that the Servicer’s March 

18,  2009  communication  to  Morgan  Stanley  of  notice  of  breach  and  request  for 

cure was untimely.  See BNY II, 2014 WL 2745011, at *9.  We here conclude that 

the  timing  of  the  Servicer’s  request  for  cure  cannot  preclude  a  finding  of 

substantial  performance  as  a  matter  of  law.    In  explaining  this  conclusion,  we 

first  examine  the  reasoning  informing  the  district  court’s  timeliness  analysis, 

some  of  which  we  accept,  but  other  parts  of  which  are  at  odds  with  the  plain 

language of the MLPA.   

       As  already  detailed,  the  MLPA  requires  a  party  to  give  notice  of  breach 

promptly upon discovering a material breach of representation.  It also requires a 

Servicer to act promptly in requesting cure after becoming aware of the breach.  

But it is only as to the latter obligation that the MLPA cabins promptness to three 

business  days.    The  district  court,  however,  appears  to  have  concluded  that 

where,  as  here,  the  Servicer  is  the  discovering  party,  notice  of  breach  is  not 

prompt if not made within three days.  See id. at *3 (“The MLPA gave the Special 

Servicer  three  days  to  send  out  notice  of  any  breach.”);  id.  at  *9  (holding  that, 

                                              28 
 
 
 
because  Servicer’s  notice  to  Morgan  Stanley  was  not  sent  within  three  business 

days  of  what  court  found  to  be  “absolute,  drop‐dead  date”  for  awareness  of 

breach, “breach notice was therefore untimely”).  In view of the Servicer’s having 

discovered the breach, the district court concluded that (1) any difference in the 

obligations’  triggering  words—“discovering,”  and  “becoming  aware  of”—was 

“of no moment,” BNY I, 2013 WL 3146824, at *20; (2) awareness, like discovery, 

occurs  only  at  the  conclusion  of  an  investigation  of  the  suspected  breach, 

provided the investigation is concluded within a reasonable time, see id. at *19–

21; (3) the Servicer had reasonably concluded its investigation and, thus, become 

“aware” of Morgan Stanley’s alleged breach (a) by “February 16, when Wilkicki 

prepared  her  memorandum”  to  Unell,  or  certainly  (b)  “by  February  19,  when 

Unell  agreed  with  Wilkicki’s  assessment  and  instructed  her  to  send  the  breach 

notice,”  but  in  no  event  later  than  (c)  “February  27,  when  the  draft  appraisal 

came in,” BNY II, 2014 WL 2745011, at *9.  Thus, the Servicer’s delay of some two 

weeks  after  the  last  of  these  dates  to  transmit  a  request  for  cure  was  held 

untimely as a matter of law.   




                                            29 
 
 
 
       BNY  faults  this  reasoning  on  several  grounds.    We  focus  here  on  the 

argument  it  derives  from  the  well  established  principle  that,  where  contract 

provisions  use  different  language,  courts  must  assume  the  parties  intended 

different meanings.  See Frank B. Hall & Co. of N.Y. v. Orient Overseas Assocs., 

48 N.Y.2d 958, 959, 425 N.Y.S.2d 66, 67 (1979).  Thus, BNY argues, “discovering” 

breach  must  mean  something  different  from  “becoming  aware”  of  breach,  with   

“awareness” necessarily coming after “discovery”—indeed, after communication 

of  the  notice  of  breach  triggered  by  discovery—to  avoid  the  absurdity  of 

requiring  a  Servicer  to  request  cure  (within  three  business  days  of  awareness) 

before  requiring  the  party  discovering  the  breach  to  give  notice  (subject  to  an 

undefined promptness obligation), thereby triggering the cure period.   

       BNY’s  argument  makes  sense  when  the  Servicer  is  not  the  party 

discovering  the  breach.    In  that  circumstance,  it  will  generally  only  be  upon 

receipt  of  the  discoverer’s  notice  of  breach  that  the  Servicer  acquires  the 

awareness necessary for it to request cure.  Further, to the extent the discoverer 

conducted  an  investigation  of  the  breach  that  the  Servicer  has  no  need  to 




                                            30 
 
 
 
duplicate,  the  latter  can  reasonably  be  expected  to  make  its  request  for  cure 

within three business days of receiving the notice of breach.   

       But,  when  the  Servicer  is  the  party  discovering  breach,  we  cannot 

categorically  conclude,  as  BNY  urges,  that  it  does  not  become  aware  of  the 

breach until it transmits its own notice of breach to others.  Dictionary definitions 

may admit the possibility of discovery without awareness.  Compare Webster’s 

Third New Int’l Dictionary 656 (2002) (defining “discover” as “to obtain for the 

first time sight or knowledge of” or “to detect the presence of”), with id. at 152 

(defining “aware” as “marked by realization, perception, or knowledge”).11  The 

conclusion, however, does not transfer here, where, as the district court correctly 

observed, the law charges a party with discovery of breach only after it has had a 

reasonable opportunity to investigate and confirm its suspicions—in short, when 

it  effectively  becomes  aware,  rather  than  simply  suspicious,  of  breach.    The 

reason the law thus delays discovery of a breach is to avoid creating an incentive 

for  litigation  before  a  party  knows  that  it  has  suffered  injury.    See  BNY  I,  2013 

                                              
11  Thus,  Columbus  can  be  said  to  have  discovered  the  Americas  without  being 

aware  that  they  were  new  continents,  while  Vespucci  can  be  said  to  have  been 
aware that the Americas were new continents without having discovered them.   

                                              31 
 
 
 
WL 3146824, at *19 (collecting cases); id. at *21 (acknowledging that, in complex 

circumstances, confirming investigation can take several months). 

       We  therefore  decline  to  hold  as  a  matter  of  law  that  a  Servicer  who 

discovers  a  breach  cannot  be  charged  with  awareness  until  it  transmits  notice.  

The fact that the Servicer in this case simultaneously transmitted its request for 

cure with its notice of breach does not necessarily mean that the former was filed 

within the requisite three business days.  Rather, the timeliness of both notice of 

breach  and  request  for  cure  may  depend,  as  the  district  court  recognized,  on 

whether they were sent promptly after the Special Servicer reasonably concluded 

its investigation of breach.   

       Where we depart from the district court is in its conclusion that notice of 

breach,  as  well  as  request  for  cure,  had  to  be  communicated  within  three 

business days to be deemed prompt.  As already discussed, the MLPA imposes a 

three‐day  limitation  on  the  word  “promptly”  only  as  to  requests  for  cure.    The 

absence  of  such  a  limitation  from  the  notice‐of‐breach  obligation  indicates  that 

the word is to be construed more flexibly in light of the totality of circumstances.  

See  United  States  Fid.  &  Guar.  Co.  v.  Annunziata,  67  N.Y.2d  229,  233,  501 



                                            32 
 
 
 
N.Y.S.2d  790,  792  (1986)  (recognizing  that  where  condition  included  in  one 

provision is omitted from another, it “must be assumed to have been intentional 

under  accepted  canons  of  contract  construction”);  Sterling  Inv’r  Servs.,  Inc.  v. 

1155  Nobo  Assocs.,  LLC,  30  A.D.3d  579,  581,  818  N.Y.S.2d  513,  516  (2d  Dep’t 

2006) (same). 

       We  further  conclude  that  the  district  court  could  not  identify  the 

reasonable  conclusion  date  for  the  Special  Servicer’s  breach  investigation—or 

even three possible conclusion dates—as a matter of law.  Where the promptness 

of  breach  discovery  is  questioned,  resolution  depends  on  an  assessment  of  the 

totality  of  circumstances,  necessarily  including  the  credibility  of  witnesses  and 

the weight particular evidence will bear.  Such matters are generally determined 

by the trier of fact rather than the court, particularly when the ultimate question 

is  reasonableness.    See  Hartford  Ins.  Co.  v.  County  of  Nassau,  46  N.Y.2d  1028, 

1030, 416 N.Y.S.2d 539, 541 (1979) (noting that “question whether a notice . . . has 

been sent ‘as soon as is reasonably possible’ is a question of fact which depends 

on all the facts and circumstances, especially the length of and the reasons for the 

delay,” and that “[i]t is only in the exceptional case that it may be decided as a 



                                            33 
 
 
 
matter of law”); Deso v. London & Lancashire Indem. Co. of Am., 3 N.Y.2d 127, 

129, 164 N.Y.S.2d 689, 691 (1957) (explaining that “reasonableness of a delay” in 

timely written notice is usually question for jury); Vale v. Vt. Mut. Ins. Grp., 112 

A.D.3d  1011,  1013,  977  N.Y.S.2d  117,  120  (3d  Dep’t  2013)  (stating  that  where 

party  fails  to  comply  with  condition  precedent  requiring  timely  notice,  delay 

may  be  excused  if  reasonable,  which  will  generally  be  “question  of  fact  for  a 

jury”).    Thus,  while  the  district  court  identified  February  27,  2009,  the  date 

Wilkicki received a draft appraisal for the City View Property, as “the absolute, 

drop‐dead  date”  for  a  reasonable  investigation  to  have  concluded,  a  factfinder 

might determine that where, as here, the investigating party is not an individual 

but  a  corporate  entity,  some  degree  of  chain‐of‐command  review  is  part  of  a 

reasonable  investigation,  and  the  entity  should  be  permitted  to  undertake  such 

review  before  it  is  charged  with  discovering  or  becoming  aware  of  the  breach.  

Were the jury to so find in this case, it could extend the investigation’s conclusion 

date to March 16, 2009, when Centerline’s president was first asked to authorize 

the  notice  of  breach  and  request  for  cure  based  on  the  investigation  of  his 




                                           34 
 
 
 
subordinates.    In  that  event,  the  March  18,  2009  transmittal  would  have  been 

prompt even under a three‐business‐day limitation.12  

        Of course, even if a factfinder were to include chain‐of‐command review 

within  a  reasonable  breach‐investigation  period,  disputes  might  persist  as  to 

whether  other  events—e.g.,  commissioning  the  initial  or  review  appraisals— 

unreasonably  prolonged  the  investigation.    While  the  district  court  dismissed 

                                              
12 Judge Wesley disagrees, observing that, under New York law, a corporation is 
charged  with  the  knowledge  of  its  agents.    See  Dissenting  Op.,  post  at  12.    But 
none of the cited cases reach that conclusion in the context of a corporate entity 
conducting  a  breach  investigation,  much  less  one  doing  so  as  the  agent  of  a 
trustee.  New  York University v. First Financial Insurance Co., 322 F.3d 750 (2d 
Cir.  2003),  does  not  offer  “precisely  this  situation,”  Dissenting  Op.,  post  at  17 
n.12, because that case involved neither an agent acting on behalf of a trustee nor 
a breach investigation similar in nature or scope to the one at issue here.  Instead, 
an insurer was there charged with its investigative agent’s knowledge of breach 
as  of  the  date  the  insured  conceded  certain  facts  to  the  agent  that  effectively 
admitted the breach precluding recovery under the insurance contract.  See New 
York Univ. v. First Fin. Ins. Co., 332 F.3d at 753 & n.2.  Here, Morgan Stanley did 
not  similarly  confirm  its  breach  of  the  MLPA to  Wilkicki.   As  already  noted,  in 
such circumstances, the law affords a reasonable time for investigation of breach 
to  avoid  creating  an  incentive  for  premature  litigation.    That  concern  supports 
including  some  chain‐of‐command  review  within  a  reasonable  investigation, 
rather  than  demanding  action  as  soon  as  any  corporate  agent  reaches  a 
conclusion  regardless  of  his  authority  to  act  on  it  for  the  corporation.    See 
Kirschner  v.  KPMG  LLP,  15  N.Y.3d  446,  465,  912  N.Y.S.2d  508,  517  (2010) 
(acknowledging  that,  generally,  only  acts  within  scope  of  agents’  authority  are 
“presumptively imputed to their principals”).   

                                             35 
 
 
 
Wilkicki’s  explanations  for  these  appraisals  as  implausible,  when  we  view  the 

record in the light most favorable to BNY, we cannot conclude that a reasonable 

factfinder was precluded as a matter of law from reaching any other conclusion.  

Thus, the dispute cannot be resolved on summary judgment.  See, e.g., Dillon v. 

Morano,  497  F.3d  247,  253–54  (2d  Cir.  2007)  (vacating  award  of  summary 

judgment where permissibility of defendant’s conduct turned on explanation for 

it,  which  necessarily  involved  credibility  determination  that  was  question  for 

jury). 

          Further,  because  request  for  cure  is  not  a  condition  precedent,  even  if  a 

factfinder  were  to  conclude  that  the  time  for  reasonable  investigation  of  breach 

ended more than three business days before March 18, 2009, it would still have to 

decide the question of substantial performance.   

          “Substantial  performance  is  performance,  the  deviations  permitted  being 

minor,  unimportant,  inadvertent,  and  unintentional.”    Cramer  v.  Esswein,  220 

A.D.  10,  11,  220  N.Y.S.  634,  634  (2d  Dep’t  1927)  (internal  quotation  marks 

omitted); see Bernard v. Las Ams. Commc’ns, Inc., 84 F.3d 103, 108 (2d Cir. 1996); 

Callanan Indus., Inc. v. Smiroldo, 100 A.D.2d 717, 718, 474 N.Y.S.2d 611, 612 (3d 



                                               36 
 
 
 
Dep’t 1984).  Such deviations “will sometimes be atoned for by allowance of the 

resulting  damage.”    Jacob  &  Youngs,  Inc.  v.  Kent,  230  N.Y.  239,  241  (1921) 

(Cardozo, J.).   

       The question of substantial performance is usually one “of fact and should 

be  decided  as  a  matter  of  law  only  where  the  inferences  are  certain.”    Merrill 

Lynch & Co. v. Allegheny Energy, Inc., 500 F.3d 171, 186 (2d Cir. 2007) (collecting 

cases,  including  Hadden  v.  Consol.  Edison  Co.  of  N.Y.,  34  N.Y.2d  88,  96,  356 

N.Y.S.2d  249,  255  (1974)  (assessing  substantial  performance  on  basis  of  several 

factors such as absolute and relative magnitude of default, its effect on contract’s 

purpose,  willfulness,  and  degree  to  which  injured  party  was  benefited  under 

contract)).  Thus, while BNY points to a number of factors supporting substantial 

performance, we do not here decide the question in its favor as a matter of law.  

We conclude only that the record does not permit substantial performance to be 

rejected  as  a  matter  of  law.    See  Jacob  &  Youngs,  Inc.  v.  Kent,  230  N.Y.  at  243 

(explaining that substantial performance is question of degree, which, “if there is 

doubt,” must be answered by “triers of the facts”). 




                                              37 
 
 
 
       In  reaching  that  conclusion,  we  reiterate  certain  undisputed  facts.    First, 

BNY  did  transmit  a  request  for  cure  to  Morgan  Stanley;  thus,  the  only 

performance  issue  is  timeliness.    Second,  the  delay  in  transmittal,  even  on  the 

district  court’s  findings,  was  in  the  range  of  two  to  four  weeks.    Third,  the 

noticed  breach  of  representation  was  not  curable,  regardless  of  the  date  when 

BNY can be charged with awareness of the breach. 

       These  circumstances  strongly  support  substantial  performance  insofar  as 

delay  in  requesting  a  cure  that  was  never  possible  would  likely  be  deemed 

trivial.    As  this  court  recently  had  occasion  to  note,  “[w]hen  contracting  parties 

agree  to  a  notice‐and‐cure  provision,  it  is  reasonable  to  assume  that  they  do  so 

with  the  assumption  that  the  breaches  which  would  be  used  to  terminate  the 

contract would  be curable  breaches.”    Giuffre Hyundai,  Ltd.  v.  Hyundai  Motor 

Am.,  756  F.3d  204,  210  (2d  Cir.  2014)  (internal  quotation  marks  omitted) 

(emphasis  in  original).    Thus,  “New  York  common  law  will  not  require  strict 

compliance  with  a  contractual  notice‐and‐cure  provision  if  providing  an 

opportunity to cure would be useless.”  Id. at 209 (collecting cases).   




                                             38 
 
 
 
       Morgan Stanley attempts to distinguish Giuffre and the cases cited therein 

on the ground that they considered the propriety of actions taken by parties who, 

instead  of  providing  opportunity  to  cure,  terminated  contracts  or  commenced 

actions for damages.  It submits that the futility of cure here is no excuse for the 

Servicer’s failure timely to request cure because that “is the only mechanism for 

Morgan  Stanley’s  obligation  to  be  triggered.”    Appellee  Br.  46.    The  argument 

fails  because,  as  we  have  already  concluded,  notice  of  breach,  not  request  for 

cure, is the singular trigger for Morgan Stanley’s remedy obligations.  Further, it 

is  by  no  means  evident  that  the  timeliness  of  notice  is  essential  to  this  trigger 

because the 90‐day cure period would not begin to run until notice was received 

and any harm to Morgan Stanley from a delay in notice could offset its remedy 

obligations.  See 63 N.Y. Jur. 2d, Guaranty & Suretyship § 134 (2006) (stating that 

where giving notice within specified time is not condition precedent to liability, 

“consequence of not giving such notice may be to relieve or exonerate” the party 

entitled  to  notice  “only  to  the  extent  of  the  damage  sustained  by  reason  of  the 

omission”);  see  also  Jacob  &  Youngs,  Inc.  v.  Kent,  230  N.Y.  at  241.    Thus,  the 




                                              39 
 
 
 
impossibility of cure is properly recognized as a factor that here could weigh in 

favor of substantial performance on remand.   

        Accordingly,  because  the  timeliness  of  the  Special  Servicer’s  request  for 

cure  should  not  have  been  determined  as  a  matter  of  law  and  because  a 

reasonable jury could find that, even if there was some delay in requesting cure, 

the  Special  Servicer  substantially  performed  this  MLPA  obligation,  these 

questions  of  timeliness  and  substantial  performance  cannot  be  decided  in  favor 

of Morgan Stanley on summary judgment but must be presented to the factfinder 

at trial.   

III.    Conclusion 

        To summarize, we conclude as follows: 

        1.     “Notice to cure” is not a phrase that appears in the MLPA and, thus, 

cannot be identified as a condition precedent to Morgan Stanley’s MLPA cure‐or‐

repurchase obligation. 

        2.     The  request‐for‐cure  obligation  that  the  MLPA  imposes  on  the 

Special  Servicer  is  properly  construed  as  a  promise  rather  than  as  a  condition 




                                            40 
 
 
 
precedent because it neither employs the linguistic conventions of condition nor 

serves as a trigger for the cure period at issue. 

       3.     Even  if  the  MLPA’s  notice‐of‐breach  obligation  could  be  construed 

as a condition precedent because it triggers the 90‐day cure period—a matter we 

need  not  decide  as  no  party  advances  the  argument—that  rationale  would  not 

extend to the timeliness of the notice, which has no triggering effect, much less to 

a three‐day time limitation, which does not cabin the notice‐of‐breach obligation 

as it does the request‐for‐cure obligation. 

       4.     The  fact  that  the  notice‐of‐breach  obligation  arises  upon  a  party’s 

“discovering”  breach  while  the  request‐for‐cure  obligation  arises  upon  a 

Servicer’s  “becoming  aware”  of  the  breach  does  not  admit  the  categorical 

conclusion,  urged  by  BNY,  that  the  time  for  requesting  cure  cannot  run  before 

notice  of  breach  is  given,  particularly  where,  as  here,  the  Servicer  is  the  party 

discovering breach. 

       5.     Under New York law, a reasonable time for investigation is afforded 

before a party can be said to have discovered or become aware of a breach. 




                                             41 
 
 
 
      6.     Questions  of  fact  as  to  the  reasonableness  of  time  taken  to 

investigate  the  alleged  breach  of  the  MLPA’s  Environmental  Conditions 

Representation  preclude  finding,  as  a  matter  of  law,  that  request  for  cure  was 

untimely, particularly when reviewed for substantial performance. 

      The judgment of the district court is, therefore, VACATED, and the case is 

REMANDED for further proceedings consistent with this opinion.  




                                           42 
 
 
 
WESLEY, Circuit Judge, dissenting: 

       In  concluding  that  a  request  to  cure  was  not  a  condition  precedent  to 

Morgan  Stanley’s  repurchase  obligation  and  that  issues  of  fact  preclude 

summary  judgment,  the  majority  opinion  both  misapplies  New  York  law  and 

misreads  the  plain  language  of  the  contract.    The  result  is,  in  essence,  judicial 

reformation  of  the  agreement,  saving  a  sophisticated  party  from  the 

requirements of the bargain it made following arms‐length negotiation.  Because 

I cannot agree with these conclusions, I respectfully dissent. 

       It is indeed the case that New York law requires conditions precedent to be 

“express”—that  is,  stated  by  the  parties  in  “unmistakable  language.”  

Oppenheimer & Co. v. Oppenheim, Appel, Dixon & Co., 86 N.Y.2d 685, 690–91 (1995) 

(internal  quotation  marks  omitted).    But  there  is  no  indication  in  Oppenheimer 

that the standard of “unmistakable language”—which the Court drew from the 

Second  Restatement  of  Contracts—requires  specific,  talismanic  words.    See 

Oppenheimer,  86  N.Y.2d  at  691  (quoting  RESTATEMENT  (SECOND)  OF  CONTRACTS 

§ 229  cmt.  a  (1981)).    In  fact,  the  Restatement  clearly  rejects  that  view:    “No 

particular form of language is necessary to make an event a condition, although 

such words as ‘on condition that,’ ‘provided that’ and ‘if’ are often used for this 



                                              1 
 
purpose.  An  intention  to  make  a  duty  conditional  may  be  manifested  by  the 

general nature of an agreement, as well as by specific language.”  RESTATEMENT 

(SECOND) OF CONTRACTS § 226 cmt. a.1   

       A  recent  case  of  the  Court  of  Appeals  confirms  this  analysis:  the  Court 

construed a provision requiring negotiation and execution of additional terms as 

an  express  condition  precedent  to  a  party’s  obligation  to  supply  fiber‐optic 

capacity  but  relied  on  no  conditional  words,  identifying  the  parties’  “clear 

intent”  solely  from  the  nature  and  structure  of  the  agreement.    See  IDT  Corp.  v. 

Tyco  Grp.,  S.A.R.L.,  13  N.Y.3d  209,  212,  214  (2009).2    Similarly,  lower  New  York 

courts have concluded that an express condition precedent exists “despite the lack 

of explicitly conditional language” so long as it “was unmistakably required” before 

another  obligation  came  into  force.    ALJ  Capital  I,  L.P.  v.  David  J.  Joseph  Co.,  48 

A.D.3d  208,  208  (N.Y.  1st  Dep’t  2008)  (emphasis  added);  see  also  Walton  v.  E. 

1 See also 13 WILLISTON ON  CONTRACTS § 38:16 (4th ed. 2000) (“Any words which, 
when properly interpreted or construed by the court, make clear the notion that 
the  performance  of  a  promise  in  a  contract  is  dependent  on  some  other  act  or 
event will create an express condition.”). 
2  Oppenheimer  itself  also  relied  on  a  case  in  which  absolutely  no  conditional 
language  appeared:    the  contract  simply  required  notice  of  shipment  of  goods, 
and  the  failure  to  provide  such  notice  was  deemed  a  “failure  to  ‘perform[]  all 
conditions precedent’” and “barred [plaintiff] from recovery.”  86 N.Y.2d at 693–
94  (first  alteration  in  original)  (quoting  Jungmann  &  Co.  v.  Atterbury  Bros.,  249 
N.Y. 119, 122 (1928)). 


                                                2 
Analytical Labs, Inc., 246 A.D.2d 532, 533 (N.Y. 2d Dep’t 1998) (finding condition 

precedent premised on the structure of the provision, notwithstanding the lack of 

conditional  language);  Winfield  Capital  Corp.  v.  Mahopac  Auto  Glass,  Inc.,  208 

A.D.2d  715,  715  (N.Y.  2d  Dep’t  1994)  (same).    In  New  York  courts,  therefore, 

specific words are strong evidence of, but not necessary to, conditions precedent; 

the core inquiry, as in all contracts, is to give effect to the parties’ “clear intent,” 

as expressed through the “unmistakable language” they use. 

      So what then does the language and structure of the contract—negotiated 

at  arms’  length  by  sophisticated  commercial  entities—tell  us  about  breaches  of 

the  agreement  and  the  remedies  provided  for  those  breaches?    For  ease  of 

reference,  here  again  are  the  three  obligations  as  identified  in  the  majority 

opinion, ante, at 15–16: 

             1. If  a  material  breach  exists,  “the  party  discovering 
             such  .  .  .  Material  Breach  shall  promptly  notify,  in 
             writing, the other party . . . .” 

             2. “Promptly  (but  in  any  event  within  three  Business 
             Days)  upon  becoming  aware  of  any  such  .  .  .  Material 
             Breach,  the  Master  Servicer  shall,  and  the  Special 
             Servicer  may,  request  that  the  Seller,  not  later  than  90 
             days  from  the  Seller’s  receipt  of  the  notice  of  such  .  .  .  
             Material Breach, cure such . . . Material Breach . . . .” 

             3. “The Seller hereby covenants and agrees that, if any 
             such . . . Material Breach cannot be corrected or cured in 


                                               3 
              all  material  aspects  within  the  above  cure  period[],  the 
              Seller  shall,  on  or  before  the  termination  of  such  cure 
              period[],  either  (i)  repurchase  the  affected  Mortgage 
              Loan  .  .  .  or  (ii)  .  .  .  at  its  option  replace,  without 
              recourse,  any  Mortgage  Loan  .  .  .  to  which  such  defect 
              relates with a [substitute mortgage].” 

J.A.  454–55.    We  can  all  agree  the  third  clause  clearly  conditions  Morgan 

Stanley’s  repurchase‐or‐replace  obligation  on  the  existence  of  a  particular 

circumstance:  that “any . . . Material Breach cannot be corrected or cured in all 

material  aspects  within  the  above  cure  period[].”    J.A.  455  (emphasis  added);  see 

Majority  Op.,  ante,  at  21–22  (identifying  this  clause  as  an  example  of 

“unmistakable  language  of  condition”).    Similarly,  we  agree  that  this  language 

makes the repurchase obligation dependent on the obligation to cure within the 

cure  period.    But  where  the  majority  opinion  and  I  depart  is  whether  that 

obligation to cure within the cure period arises from the notice of breach or from 

the request to cure. 

        The  majority  opinion  concludes  that  because  the  ninety‐day  period  is 

calculated from the date of the notice of breach, the cure period must be triggered 

by the notice. See Majority Op., ante, at 23 (“[A]s the MLPA makes clear, that cure 

period is triggered exclusively by ‘the Seller’s receipt of the notice of . . . Material 

breach,’ not the Servicer’s request for cure.” (quoting J.A. 454)).  I cannot agree:  A 



                                               4 
ninety‐day  clock  may  count  down  from  the  notice  of  breach,  but  it  is  only  the 

request  to  cure  that  gives  that  clock  any  legal  meaning.    The  ninety‐day  cure 

period is written as a clause in the middle of the request provision, which states 

that “the Special Servicer may[] request that the Seller, not later than 90 days from 

the  Seller’s  receipt  of  the  notice  of  such  .  .  .  Material  Breach,  cure  such  .  .  .  Material 

Breach.”  J.A. 454 (emphasis added).  In other words, the ninety days and their 

legal  significance  are  a  part  of  the  Special  Servicer’s  request.    If  there  were  no 

request, ninety days would pass—in time’s typical fashion—but it would not be 

a  legally  significant  “cure  period”  for  purposes  of  the  repurchase  obligation 

because no one had requested cure by that date. 

        The majority opinion seems disturbed by the fact the deadline for cure is 

not  counted  down  from  the  request  for  cure  and  so  concludes  that  the  request 

itself has no conditional force over the repurchase obligation.  But the repurchase 

obligation  depends  on  the  Seller  not  curing  the  breach  within  the  cure  period; 

that  circumstance  can  only  exist  if  the  Special  Servicer  first  makes  a  request  to 

cure,  which  includes  (and  creates)  the  obligation  to  cure  and  the  legal  deadline 

for  it.    Nothing  about  the  fact  that  the  deadline  is  established  ninety  days  after 

another  event  changes  the  fact  that  it  is  the  request  that  brings  it  into  existence.  




                                                     5 
For  example,  imagine  two  parties  enter  into  a  contract  that  reads:  “Upon 

becoming  aware  of  a  material  breach,  the  Special  Servicer  may  request  that  the 

Seller,  not  later  than  ten  days  following  the  next  full  moon,  cure  such  material 

breach.”    An  obligation  to  cure  within  the  cure  period  does  not  come  into 

existence  as  a  result  of  the  lunar  cycle;  it  is  triggered  by  the  request—the  “not 

later than” clause simply provides a way to determine the deadline by which the 

Seller  must  comply.    Put  simply,  the  request  identifies  an  object  (cure)  and  a 

deadline  (ninety  days  following  a  particular  identified  event);  absent  any 

request, there is no object and no deadline.3 

       This interpretation is confirmed by a simple counterfactual:  If the Special 

Servicer had exercised its option not to request cure, would Morgan Stanley still 



3  Stepping  back,  it  makes  sense  that  the  request  to  cure  calculates  its  deadline 
from the notice of breach.  Either party—the Seller or the Special Servicer—may 
be  the  one  to  discover  the  breach  in  the  first  instance  and  must  then  notify  the 
other party.  See J.A. 454.  If the Seller discovers the breach and provides notice, 
the Special Servicer then has three days to decide whether to request cure or lose 
its right to do so.  If it chooses to exercise its right to request cure on day three, 
there  may  be  only  eighty‐seven  days  until  the  end  of  the  cure  period—but  the 
Seller already had three days of notice,  by its own discovery, of the nature and 
circumstances  of  the  breach.    By  contrast,  if  the  Special  Servicer  discovers  the 
breach,  it  can  both  notify  the  Seller  of  breach  and  request  cure  in  the  same 
document, in which case the Seller has the same ninety days of notice.  In either 
event,  this  system  ensures  that  the  Seller  has  exactly  ninety  days  of  knowing 
about the breach, no more and no less, before the deadline occurs. 


                                               6 
have been obliged to cure or repurchase the loan?  The answer—on the plain face 

of  the  contract—must  be  “no.”    The  contract  is  conspicuously  lacking  any 

language making cure of every material breach obligatory on the Seller absent a 

request to cure.4  To construe the contract in that way would require reading the 

repurchase  obligation  as  creating,  sub  silentio,  an  obligation  to  cure  that  arises 

simply  from  notification  of  breach.5    It  is  simply  unfathomable  that  the  parties 



4  The  majority  opinion  suggests  this  consideration  is  irrelevant  because  the 
MLPA  assigned  the  signaling  function  to  the  notice  of  breach  and  because  the 
Master  Servicer  had  a  “mandatory  request‐for‐cure  obligation.”    Majority  Op., 
ante,  at  25  n.10.    However,  the  loan  at  issue  was  transferred  to  the  Special 
Servicer in November 2008, see Majority Op., ante, at 7, at which point the Master 
Servicer ceased to be “obligated to service and administer” the loan except as to 
certain  specified  functions,  none  of  which  include  requesting  cure,  see  J.A.  217.  
Only  the  Special  Servicer’s  contractual  rights  and  obligations  are  therefore 
relevant, and while the MLPA provided that the Master Servicer “shall” request 
cure,  it  provided  only  that  the  Special  Servicer  “may”  request  cure.    J.A.  454.  
“May”  in  this  context  can  only  possess  a  permissive,  rather  than  mandatory, 
meaning,  see  N.Y.  State  Elec.  &  Gas  Corp.  v.  Aasen,  157  A.D.2d  965,  967  (N.Y.  3d 
Dep’t 1990), and the MLPA thus imposed no obligation on the Special Servicer to 
request  cure.    As  I  have  explained,  notice  of  a  breach  does  not  trigger  the 
obligation to cure the breach—the request to cure is what obliges the Seller to cure 
within  the  defined  cure  period.    A  request  to  cure  by  the  Special  Servicer 
therefore told the Seller that the former was exercising its option to demand cure, 
providing  exactly  the  same  signaling  and  demand  functions  as  the  notice  of 
disallowance  in  ALJ  Capital.    See  infra  note  7;  see  also  Majority  Op.,  ante,  at  23 
(acknowledging ALJ Capital’s notice as a condition precedent). 
5  As  described  above,  if  the  Special  Servicer  decides  not  to  request  a  cure,  then 
the date of the notification of breach has no legal significance—ninety days later, 
nothing happens, and no one cares. 


                                               7 
would silently imply, rather than lay out explicitly, such a significant obligation 

as  one  requiring  cure  of  every  material  breach  for  which  a  notice  of  breach  was 

transmitted.  Instead, the parties explicitly conditioned the repurchase obligation 

on the running of the cure period without actual cure, and the cure period only 

comes into existence through the Special Servicer’s request.6 

       Compare this framework with the provisions considered by district courts 

in  our  Circuit  that  have  concluded  timely  notice  did  not  constitute  a  condition 

precedent to repurchase obligations:  in those cases, the obligation was triggered 

by either a party’s discovery of its own breach or its counterparty’s notification—

i.e., the obligation could come into existence through a mechanism other than a 

request to cure.  See LaSalle Bank Nat’l Ass’n v. Citicorp Real Estate, Inc., No. 02 Civ. 

7868  (HB),  2003  WL  21671812,  at  *3  (S.D.N.Y.  July  16,  2003);  Tr.  for  Certificate 

Holders  of  Merrill  Lynch  Mortg.  Passthrough  Certificates  Series  1999‐C1  v.  Love 

Funding Corp.,  No.  04  Civ.  9890(SAS),  2005  WL  2582177, at  *7  (S.D.N.Y.  Oct. 11, 

2005); see also U.S. Bank Nat’l Ass’n v. Dexia Real Estate Capital Mkts., No. 12‐CV‐

9412, 2014 WL 3368670, at *4 (S.D.N.Y. July 9, 2014), rev’d on other grounds, No. 14‐


6 The majority opinion appears distracted by the District Court’s “notice to cure” 
misnomer—but we are engaged in de novo review, and even if we were applying 
a more deferential standard, we are certainly not obligated to accept the District 
Court’s labels. 


                                              8 
2859‐cv,  2016  WL  1042090  (2d  Cir.  Mar.  18,  2016)  (summary  order).    Here,  by 

contrast,  there  is  no  indication  anywhere  in  the  contract  that  Morgan  Stanley’s 

discovery  of  its  own  breach  requires  it  to  do  anything  other  than  “promptly 

notify,  in  writing,  the  other  party.”    J.A.  454;  see  Morgan  Guar.  Tr.  Co.  of  N.Y.  v. 

Bay View Franchise Mortg. Acceptance Co., No. 00 CIV. 8613(SAS), 2002 WL 818082, 

at *4–5 (S.D.N.Y. Apr. 30, 2002) (concluding that a request to cure was necessary 

to begin cure period, the expiration of which required the seller to repurchase the 

loan). 

          In  sum,  regardless  of  whether  the  parties  used  any  particular  conditional 

words, the language of the repurchase obligation is “clear” and “unmistakable” 

that  it  arises  only  when  cure  does  not  occur  within  the  cure  period—and  cure 

within  the  period  is  an  obligation  that  arises  only  out  of  the  Special  Servicer’s 

request.  See ALJ Capital, 48 A.D.3d at 208.7  Because the language and structure 

of the provision makes the repurchase obligation unmistakably contingent on the 


7  In  fact,  ALJ  concerned  just  such  a  timely  notice  provision  triggering  a  cure 
period, after which time the plaintiff was permitted to seek recovery in court.  See 
ALJ Capital I, L.P. v. David J. Joseph Co., 15 Misc. 3d 1127(A), 2007 WL 1218355, at 
*4–5 (N.Y. Sup. Ct. Mar. 13, 2007).  The First Department affirmed the trial court’s 
conclusion  that  timely  notice  was  a  condition  precedent  “despite  the  lack  of 
explicitly  conditional  language”  because  the  written  notice  “was  unmistakably 
required  by  the  agreement’s  ‘Cure  Period’  provision  prior  to  the  assertion  of  a 
claim for repayment.”  ALJ Capital, 48 A.D.3d at 208. 


                                                 9 
Special  Servicer’s  request  to  cure,  that  request  must  necessarily  constitute  an 

express condition precedent.  See IDT Corp., 13 N.Y.3d at 214. 

       Express  conditions  precedent  are  subject  to  “the  requirement  of  strict 

compliance,” in contrast to promises or constructive conditions, with which only 

“substantial  compliance”  is  required.    Oppenheimer,  86  N.Y.2d  at  690,  692 

(internal  quotation  marks  omitted).    Further,  “no  mitigating  standard  of 

materiality  or  substantiality  [is]  applicable  to  the  non‐occurrence  of  [an  express 

condition  precedent].”    Id.  at  692  (internal  quotation  marks  omitted).  

Consequently,  once  we  determine  that  a  request  to  cure  “within  three  Business 

Days[]  upon  becoming  aware”  of  the  material  breach,  J.A.  454,  is  an  express 

condition precedent to the repurchase obligation, the only remaining question on 

summary judgment is whether there exists any genuine issue of material fact as 

to  the  Special  Servicer’s  strict  compliance  with  that  condition.    Under 

longstanding  New  York  law,  no  reasonable  factfinder  could  determine  that  the 

Special Servicer only became aware of the material breach on or after March 15, 

2009—i.e., three days before the date of the request to cure.8 


8  Because  the  majority  opinion  concludes  the  request  to  cure  was  merely  a 
promise,  it  analyzes  the  facts  under  the  rubric  of  substantial  compliance  and 
concludes  summary  judgment  is  inappropriate  because  reasonable  factfinders 
may  differ  as  to  the  extent  of  any  “reasonable  investigation”  including  “some 

                                            10 
       As  the  majority  opinion  explains,  the  material  breach  identified  here  is 

premised  on  Morgan  Stanley’s  representation  that  it  had  no  knowledge  of  any 

“material  and  adverse  environmental  condition  or  circumstance  affecting  any 

Mortgaged  Property  that  was  not  disclosed  in  such  report.”    J.A.  625;  see  also 

Majority Op., ante, at 8 & n.3.  The Special Servicer’s conclusion that a breach of 

this  representation  had  occurred  rested  primarily  on  a  document  showing  that 

Morgan  Stanley’s  counsel  knew  the  environmental  report  neither  addressed  a 

relevant  state  regulation  nor  the  notices  of  violation  issued  thereunder;  in  fact, 

this was the only piece of evidence identified in the formal notice of breach and 

request  to  cure.    See  J.A.  625–26.    However,  in  a  document  sent  to  the  Special 

Servicer’s  Associate  General  Counsel  on  February  16,  2009,  the  Director  of 

Special  Servicing—and  the  woman  who  ultimately  signed  the  notice  of  breach 

and request to cure—identified “additional facts . . . to demonstrate the material 

and  adverse  effect”  of  the  breach,  including  the  anchor  tenant’s  departure  and 

subsequent lease terminations by other tenants, “discontinued . . . loan payments 

to  the  Trust  in  November  2008  as  a  direct  result  of  insufficient  operating 


degree of chain‐of‐command review.”  Majority Op., ante, at 33–38.  Even under a 
substantial compliance analysis, however, as explained infra, New York law and 
the  undisputed  facts  would  require  us  to  conclude  that  the  Special  Servicer 
became aware of the breach as of at least February 16, 2009. 


                                             11 
income,” and rejection of the borrower’s insurance claim under a pollution legal 

liability policy.  J.A. 896–98. 

       The  majority  opinion’s  approach  places  great  weight  on  the  internal 

governance  structure  of  the  Special  Servicer,  essentially  permitting  the 

corporation  to  deny  its  “awareness”  of  a  fact  simply  because  it  required 

authorization by the president to issue the notice.  See Majority Op., ante, at 34–

36.    But  “a  fundamental  principle  that  has  informed  the  law  of  agency  and 

corporations  for  centuries”  is  that  “the  acts  of  agents,  and  the  knowledge  they 

acquire  while  acting  within  the  scope  of  their  authority  are  presumptively 

imputed to their principals.”  Kirschner v. KPMG LLP, 15 N.Y.3d 446, 465 (2010); 

accord Corrigan v. Bobbs‐Merrill Co., 228 N.Y. 58, 68 (1920) (explaining that, if the 

employee of a corporation obtains knowledge “while acting within the scope of 

his  authority,  on  behalf  of  [the  corporation],  for  its  benefit,  [the  corporation]  is 

chargeable with his knowledge”).9  This presumption of corporate knowledge is 

conclusive, even if the corporate employee never communicated the information 

to her superiors:   


9 As a corporate legal entity, the Special Servicer “necessarily functions through 
human  actors—its  officers,  agents  and  employees—whose  knowledge  and 
conduct  may  be  imputed  to  the  entity  under  the  doctrine  of  respondeat 
superior.”  Prudential‐Bache Sec., Inc. v. Citibank, N.A., 73 N.Y.2d 263, 276 (1989). 


                                              12 
              [N]otice  of  facts  to  an  agent  is  constructive  notice 
              thereof to the principal himself, where it arises from or 
              is  at  the  time  connected  with  the  subject‐matter  of  his 
              agency, for, upon general principles of public policy, it 
              is  presumed  that  the  agent  has  communicated  such 
              facts  to  the  principal,  and,  if  he  has  not,  still  the 
              principal  having  [e]ntrusted  the  agent  with  the 
              particular business, the other party has a right to deem 
              his acts and knowledge obligatory upon the principal. 

Hyatt v. Clark, 118 N.Y. 563, 569 (1890); accord N.Y. Univ. v. First Fin. Ins. Co., 322 

F.3d  750,  753  &  n.2  (2d  Cir.  2003)  (applying  these  principles  to  a  timeliness 

inquiry and calculating the insurer’s delay in notice from the date its investigator 

discovered grounds for liability); Apollo Fuel Oil v. United States, 195 F.3d 74, 76–

77  (2d  Cir.  1999)  (applying  the  same  rule  to  conclude  the  corporation  knew  of 

intentional  misconduct  through  its  employees’  knowledge).    This  rule  applies 

even  where  such  knowledge  works  the  waiver  of  a  contractual  right  and  the 

corporate agent does not have any authorization under the contract to make such 

a waiver affirmatively.  See, e.g., Hurley v. John Hancock Mut. Life Ins. Co., 247 A.D. 

547, 550 (N.Y. 4th Dep’t 1936). 

       Put  simply,  as  a  matter  of  law,  the  Special  Servicer  knew  the  facts  of  the 

breach  and  their  material  and  adverse  effect  on  the  loan  well  before  March  15, 

2009.    The  Director  of  Special  Servicing  drafted  a  memorandum  containing 

sufficient  facts  to  constitute  awareness  of  both  the  breach  and  its  material  and 


                                              13 
adverse effects on February 16, 2009.10  Even after that, on February 19, 2009, an 

Associate General Counsel at the company confirmed that “there is evidence that 

[Morgan  Stanley]  knew”  there  were  undisclosed  environmental  conditions  in 

breach of the representation and concluded “I think that the breach notice should 

be  sent.”    J.A.  1266.    Yet,  despite  two  employees  responsible  for  investigating 

material breaches concluding there was sufficient evidence of such a breach, no 

notice  was  sent  until  March  18,  2009,  during  which  time  no  new  material  facts 

were obtained by the Special Servicer.  Though the Trustee’s brief makes much of 

the  fact  that  neither  the  Director  of  Special  Servicing  nor  the  Associate  General 

Counsel had authority to issue a notice of breach, authority to make the ultimate 

decision is irrelevant to imputation; what matters is whether the knowledge was 

obtained  within  the  scope  of  the  employee  or  agent’s  employment.    See  N.Y. 

Univ., 322 F.3d at 753 & n.2; Hyatt, 118 N.Y. at 569; Hurley, 247 A.D. at 550.  There 

can be no dispute that the Director of Special Servicing, who ultimately signed the 


10  Note also  that  this memorandum  was based  on an  investigation  of  the  loan’s 
status  beginning  in  November  2008.    See  J.A.  1109–15.    Thus,  we  are  not  even 
considering a situation in which the corporation merely had access to (and thus 
only  arguably  constructive  notice  of)  these  facts—the  February  16,  2009 
memorandum  memorializes  facts  actually  known  by  the  Director  of  Special 
Servicing.    See  J.A.  1111–17.    To  borrow  the  majority  opinion’s  analogy,  see 
Majority  Op.,  ante,  at  31  n.11,  she  was  aware  both  that  she  had  found  the 
Americas (the fact) and that they were new (its significance). 


                                             14 
formal notice of breach and request to cure, see J.A. 626, obtained her knowledge 

of the breach and its effects in the scope of her authority to investigate potential 

breaches.  See J.A. 1110–11; see also N.Y. Univ., 322 F.3d at 753 & n.2 (calculating 

delay in insurance coverage denial from the date the investigator learned of the 

grounds  for  denial,  notwithstanding  his  lack  of  authority  to  deny  coverage 

himself). 

       Just  as  importantly,  none  of  the  post–February  16  activities  described  by 

the  majority  opinion  contributed  in  any  material  way  to  the  Special  Servicer’s 

“awareness” of any breach.  None of the internal “chain of command” reviews—

not the removal of one paragraph of supporting facts from the notice and request 

to  cure  by  the  Associate  General  Counsel,  see  J.A.  1341–45,  nor  the  approvals 

without  change  by  both  a  senior  managing  director  and  the  president  of  the 

company,  see  J.A.  1347,  1829–30—made  any  additional  facts  available  to  the 

corporation,  either  of  the  nature  of  the  breach  or  of  its  material  and  adverse 

effects.    The  only  potentially  new  fact  arose  from  the  appraisal  setting  the 

collateral’s  market  value  at  $22.3  million,  the  initial  estimate  of  which  was 

received  on  February  27,  2009.    See  J.A.  1739.    The  Trustee  argues  that  this 

appraisal  was  needed  “to  confirm  that  Morgan  Stanley’s  breach  was  ‘material’ 




                                            15 
under the terms of the MLPA.”  Appellant Br. 17.  But this lone data point could 

hardly have tipped the scales of the Special Servicer’s awareness of the breach’s 

materiality in light of what it already knew as of February 16, 2009:    

          (1) The loan was in default;  

          (2) The  anchor  tenant  had  departed,  which  precipitated  rent 
              reductions,  lease  terminations,  and  discontinued  rent 
              payments by other tenants;  

          (3) An  Ohio  regulatory  body  had  filed  a  lawsuit  against  the 
              borrower  arising  from  the  same  environmental  regulatory 
              violations at issue in the breach; 

          (4) The  borrower’s  insurance  claim  for  the  legal  liability  was 
              denied; 

          (5) The Trust was seeking receivership for the property; and  

          (6) The Trust would have to fund any legal costs associated with 
              attempts to recoup value.   

See  J.A.  619,  897–98.    The  substantive  portion  of  the  February  16,  2009 

memorandum concluded with these words: “All of the above results stem from 

the state code violations which were present prior to, during and after the sale of 

the  Mortgage  Loan  to  the  Trust.  The  Mortgage  Loan  should  be  repurchased 

pursuant  to  the  terms  and  conditions  set  forth  in  the  PSA  and  the  applicable 

MLPA.”  J.A. 898.  It exceeds all bounds of credulity to think that, in the face of 




                                           16 
all  these  known  facts,  the  Special  Servicer  was  anything  but  aware  of  the 

circumstances of the breach as well as its material and adverse consequences.11   

       The  majority  opinion’s  approach  thus drastically  departs  from  New York 

law  governing  corporate  knowledge  and  timely  request  obligations  under  a 

contract.  Under the majority opinion, all any corporation need do now is require 

authorization  for  such  requests  at  its  highest  level—and  regardless  of  the  facts 

known by employees below the highest executive officer, the corporation cannot 

be  charged  with  “awareness”  of  those  facts.12    Not  only  is  this  type  of  passing‐

the‐buck  approach  wholly  contrary  to  “a  fundamental  principle  that  has 

11 Even accepting the dubious proposition that confirmation of the loan valuation 
somehow moved the Special Servicer from “unaware” to “aware,” that appraisal 
was confirmed on March 13, 2009.  See J.A. 1730; Majority Op., ante, at 10.  It took 
another five days for the Special Servicer to send the notice of breach and request 
to cure.  See J.A. 624–26. 
12  The  majority  opinion  criticizes  this  dissent  for  not  citing  cases  related  to 
investigations  by  agents  and  employees.    See  Majority  Op.,  ante,  at  35  n.12.  
However, our prior decision in New York University offers precisely this situation: 
a  line  investigator  at  a  company  contracted  as  an  insurer’s  agent  discovered 
grounds for denying coverage, and that knowledge was imputed to the insurer 
for purposes of determining timeliness.  See 322 F.3d at 753 & n.2.  The majority 
opinion’s error arises from its failure to recognize that investigation was clearly 
within the scope of the Director of Special Servicing’s employment, regardless of 
her  ability  to  take  some  subsequent  external  action  on  behalf  of  the  company.  
The  results  of  her  investigation—i.e.,  knowledge  of  the  facts  and  significance  of 
breach—are  therefore  imputed  to  the  Special  Servicer,  who  must  then  take 
whatever steps are necessary in its internal governance structure to act within the 
time provided by the contract. 


                                             17 
informed the law of agency and corporations for centuries,” Kirschner, 15 N.Y.3d 

at 465, but it would completely defeat the purpose of a temporal limitation on a 

contractual  remedy—namely,  the  valuable  certainty  and  diligence  obtained 

when  a  sophisticated  counterparty  must  exercise  that  remedy  within  a  defined 

period of time.  Particularly when a timely request is a condition precedent to a 

contractual remedy, requiring strict compliance, the majority opinion’s approach 

dramatically undercuts the force and value of such provisions. 

       The Oppenheimer Court considered and rejected a rule that would obviate 

the harsh consequences of an express condition precedent, concluding that strict 

compliance  was  necessary.    See  86  N.Y.2d  at  691–92.    Yet  the  majority  opinion 

here  releases  a  sophisticated  party  from  the  burden  of  complying  with  the 

agreement  it  made.    At  the  risk  of  stating  the  obvious,  if  the  corporation’s 

internal  governance  did  not  permit  a  three‐day  turnaround  between  awareness 

of  breach  and  a  request  to  cure,  it  should  have  bargained  for  more  time.13    On 

these  facts,  no  reasonable  factfinder  could  determine  that  the  Special  Servicer 


13  “Freedom  of  contract  prevails  in  an  arm’s  length  transaction  between 
sophisticated  parties  such  as  these,  and  in  the  absence  of  countervailing  public 
policy  concerns  there  is  no  reason  to  relieve  them  of  the  consequences  of  their 
bargain.    If  they  are  dissatisfied  with  the  consequences  of  their  agreement,  the 
time  to  say  so  was  at  the  bargaining  table.”    Oppenheimer,  86  N.Y.2d  at  695 
(alteration and internal quotation marks omitted). 


                                             18 
only  became  aware  of  the  breach  on  or  after  March  15,  2009.    As  a  result,  no 

reasonable  factfinder  could  find  strict  compliance  with  the  condition  precedent 

to  Morgan  Stanley’s  repurchase  obligation,  and  that  obligation  never  came  into 

force. 

          I respectfully dissent. 




                                            19